The Court,
after mature examination of the Law, and the evidence, entered the following opinion, and judgment:
“The Court is unanimously of opinion, that the Information in nature of a Quo Warranto, is the proper remedy by which to try and decide whether the Charter of the James River Company ought to be nullified and vacated, or to prevent the Company from receiving tolls:
“That the interest which the Commonwealth holds in the stock of the James River Company, presents no bar to this proceeding against it :
“That the Superior Court of Law for the county of Henrico has jurisdiction in this Case :
“That the rule in this Case ought to be made absolute, and leave given the Attorney General to file an Information in the nature of a Quo Warranto:
“And that the Information in nature of a Quo Warranto will lie against the Corporation of the James River Company, eo nomine, to try whether said Company hath forfeited its franchise of being a corporation, as well as its other franchises, and liberties : which is ordered to be certified,” &c.